                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
v.                                        Case No. 19-20216
                                          Honorable Victoria A. Roberts
CURTIS WOOD,

     Defendant.
_____________________________/

            ORDER DENYING DEFENDANT’S MOTION TO
         PRODUCE GRAND JURY TRANSCRIPTS [ECF No. 254]

I.    INTRODUCTION

      The government charges Curtis Wood (“Wood”) with conspiracy to

possess with intent to distribute a controlled substance in violation of 21

U.S.C. § 846; conspiracy to possess a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. §§ 924(c) and (o); and two counts

of attempted possession of a controlled substance with intent to distribute,

in violation 21 U.S.C. § 846.

      Before the Court is Wood’s motion to produce grand jury transcripts.

      For the reasons set forth below, the Court DENIES Wood’s motion.

II.   DISCUSSION

      Wood says he requires the grand jury transcripts under Federal Rule

of Criminal Procedure 6(e)(3)(E)(ii). This rule allows the Court to order
disclosure of grand jury testimony “at the request of a defendant who

shows that a ground may exist to dismiss the indictment because of a

matter that occurred before the grand jury.” Fed. R. Crim. P. 6(e)(3)(E)(ii).

      The decision whether to disclose grand jury testimony or other

material under Fed. R. Crim P. 6(e)(3)(E) is left to the discretion of the

Court. United States v. Short, 671 F.2d 178, 184 (6th Cir. 1982). However,

that discretion is not absolute. Id. Disclosure is proper only if the party

seeking disclosure shows a “compelling necessity” for breaking the

“indispensable secrecy of grand jury proceedings.” Id. (quoting United

States v. Procter & Gamble Co., 356 U.S. 677, 681-82 (1958)). To

demonstrate a “compelling necessity,” a party must show a “particularized

need” for the disclosure of grand jury records. Id. (quoting Procter &

Gamble, 356 U.S. at 683). Additionally, “a presumption of regularity . . .

attaches to [grand jury] proceedings[,] and [a] defendant[] ha[s] a difficult

burden to prove any irregularity.” United States v. Battista, 646 F.2d 237,

242 (6th Cir. 1981).

      Wood says “[t]he government offers no evidence in support of its

allegation to support the indictment as to the firearm [charge].” “Thus,” he

says, “there is a ‘particularized need’ and ‘compelling necessity’ for

production of the Grand Jury transcripts to show the lack of substance of



                                       2
evidence relied upon for the support of the charges leveled against

Defendant in the indictment.” Wood says the grand jury transcripts will

reveal “the failure of the government to establish probable cause to charge

him with the[] firearm offense.” Wood also claims that the government

used a “drug courier profile” impermissibly to “bootstrap” the firearms

charge against him.

      Wood’s argument for disclosure of grand jury records has two parts:

(1) there is insufficient evidence to prove the firearm charge; and (2)

because there is insufficient evidence to prove the firearm charge, the

government must have presented improper evidence to the grand jury.

Both arguments fail to satisfy the “particularized need” standard and fail to

carry the “difficult burden” to prove an irregularity in the grand jury

proceedings.

      Wood’s argument that there is insufficient evidence to prove the

firearm offense does not provide a ground to dismiss the indictment. It is

well-established that courts cannot evaluate the sufficiency of evidence in a

pre-trial motion in a criminal case. See United States v. Landham, 251

F.3d 1072, 1080 (6th Cir. 2001) (“[C]ourts evaluating motions to dismiss do

not evaluate the evidence upon which the indictment is based.”); United

States v. Powell, 823 F.2d 996, 1000-01 (6th Cir. 1987).



                                        3
       Wood’s claim that the government improperly used a drug courier

profile to “bootstrap” the firearms charge against him is unsubstantiated

and fails to establish a “particular need” for grand jury proceedings. See

United States v. Ferreboeuf, 632 F.2d 832, 835 (9th Cir. 1980) (“Mere

‘unsubstantiated, speculative assertions of improprieties in the

proceedings’ do not supply the ‘particular need’ required to outweigh the

policy of grand jury secrecy.). Moreover, “[t]he validity of an indictment is

not affected by the type of evidence presented to the grand jury, even

though that evidence may be incompetent, inadequate or hearsay.” United

States v. Markey, 693 F.2d 594, 596 (6th Cir. 1982).

       Wood fails to demonstrate that disclosure of the grand jury transcripts

is warranted.

III.   CONCLUSION

       The Court DENIES Wood’s motion to produce grand jury transcripts

[ECF No. 254].

       IT IS ORDERED.
                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge
Dated: May 6, 2021




                                       4
